UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6694



WALTER E. PATTERSON, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-696-3)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter E. Patterson, Jr., Appellant Pro Se.   Virginia Bidwell
Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter E. Patterson, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we deny Patterson’s motion for a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Patterson v. Angelone, No. CA-99-696-3 (E.D. Va. Apr.

17, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2